MEMORANDUM **
Craig Steven Kohl appeals pro se the district court’s order denying his motion to reconsider the district court’s summary judgment for defendants in Kohl’s civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of a Fed.R.Civ.P. 60(b) motion, Har-man v. Harper, 7 F.3d 1455, 1458 (9th Cir.1993), and we affirm.
Because Kohl failed to meet his burden of showing: “(1) mistake, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied or discharged judgment; or (6) extraordinary circumstances which would *707justify relief,” the district court did not abuse its discretion by denying Kohl’s motion for reconsideration. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
Appellees’ request for attorney’s fees and costs is denied without prejudice to filing a request in a separate motion. See Fed. R.App. P. 38, 39; 9th Cir. R. 39-1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.